Fourth Court of Appeals
                                        San Antonio, Texas
                                              December 5, 2017

                                            No. 04-17-00516-CV

                                        IN RE Robert B. CAIRNS

                                      Original Mandamus Proceeding 1

                                                   ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

     The Court has considered the Motion for Rehearing filed by relator, and the motion is
DENIED.



                                                             _________________________________
                                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-11471, styled In the Interest of A.N.C. and H.C.C., pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.